    Case 1:20-cv-19987-NLH Document 11 Filed 08/11/21 Page 1 of 2 PageID: 203



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
MICHAEL GOLDBLATT,             :
                               :
          Petitioner,          :    Civ. No. 20-19987 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
DAVID E. ORTIZ,                :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Michael Goldblatt
71046-050
FCI Bennettsville
Federal Correctional Institution
P.O. Box 52020
Bennettsville, SC 29512

       Petitioner Pro se 1

Rachael A. Honig, Acting United States Attorney
Peter G. Vizcarrondo, Assistant U.S. Attorney
United States Attorney's Office for the District of New Jersey
401 Market Street
Camden, NJ 08101

       Attorneys for Respondent




1 On August 2, 2021, the Court received mail returned as
undeliverable that had been sent to Petitioner at FCI Fort Dix.
ECF No. 10. The Bureau of Prisons’ inmate locator indicates
Petitioner is presently located in FCI Bennettsville, South
Carolina. The Court will instruct the Clerk to update
Petitioner’s address accordingly and reminds Petitioner that it
is his responsibility to keep the Court informed of any changes
in address. Local Civil Rule 10.1(a).
 Case 1:20-cv-19987-NLH Document 11 Filed 08/11/21 Page 2 of 2 PageID: 204




HILLMAN, District Judge

     WHEREAS, Petitioner Michael Goldblatt filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241, see ECF No.

1; and

     WHEREAS, the Court ordered Respondent to answer the

petition, see ECF No. 4; and

     WHEREAS, Respondent requested an extension of time to

submit its answer, ECF No. 7; and

     WHEREAS, Respondent has since filed its answer, ECF No. 8,

     THEREFORE, IT IS on this       10th       day of    August    , 2021

     ORDERED that Respondent’s request for an extension, ECF No.

7, is granted.   The answer, ECF No. 8, is deemed timely filed;

and it is finally

     ORDERED that the Clerk shall update Petitioner’s address as

stated in this Order and send Petitioner a copy of this Order by

regular mail.




                                           s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    2
